

THIS AMENDMENT AND WAIVER AGREEMENT is made as of August 25, 2011, between


LW EMERGING MARKETS OPPORTUNITIES MASTER FUND, LTD.


a corporation incorporated under the laws of the Cayman Islands, and the
transferee of LW Emerging Markets Natural Resources Opportunities Fund, Ltd.’s
entire interest under the Original Agreement and the Notes (“Lender 1”),


HAMPTON CORP.


a corporation incorporated under the laws of Cayman Islands (“Lender 2”),


LW LATIN AMERICA SHORT DURATION FUND, LTD


a corporation incorporated under the laws of Curacao, (“Lender 3”), and


Li3 ENERGY, INC.


a corporation incorporated under the laws of the State of Nevada, USA (the
“Borrower”).


and modifies the Credit Agreement among Lender 1, Lender 2, Lender 3 and the
Borrower, dated as of May 2, 2011 (the “Original Agreement”).


WHEREAS, the Borrower is planning to consummate a strategic transaction (the
“Transactions”) with POSCO Canada Ltd. (“POSCAN”) that will include the purchase
for cash by POSCAN of equity securities of the Borrower (the “Strategic
Funding”);


WHEREAS, the Borrower and POSCAN desire that all of the proceeds of the
Strategic Funding be used for the Borrower’s work program; and


WHEREAS, the Lenders have agreed to certain modifications to the terms of the
Notes in order to facilitate the Transactions, provided that the conversion
price of the Notes is adjusted as provided herein;


NOW, THEREFORE, it is agreed as follows:


1.           Defined Terms.  Capitalized terms used but not defined herein have
the respective meanings ascribed to them in the Original Agreement
 
 
 

--------------------------------------------------------------------------------

 


2.           Extention of Maturity.  The Original Agreement is hereby amended,
effective upon the initial closing of the Strategic Funding, to change the
Principal Payment Date of each Note from February 2, 2012 to June 30,
2012.  Notwithstanding the change in Principal Payment Date, the Principal
Amount on February 2, 2012 will be US$1,677,438.27 (One Million Six Hundred
Seventy-Seven Thousand Four Hundred Thirty-eight and 27/100 dollars) payable on
the Principal Payment Date, as amended.  From February 2, 2012 to June 30, 2012,
the Notes shall accrue interest daily at a rate of 15% per annum on the Issue
Price calculated using a 360-day year comprised of twelve 30-day months. Thus at
the new Principal Payment Date, the Borrower will pay the Principal Amount plus
interest accrued at 15% per annum for the period from February 2, 2012 to June
30, 2012.


3.           Prepayment Requirements.  (a)  The Lenders and Borrower hereby
confirm that Section 3.02 of the Original Agreement was not intended to apply to
any closing (whether or not occurring after the issuance of the Notes) of (i)
the Borrower’s private placement offering of units of its securities for $0.27
per unit, the initial closing of which occurred on April 7, 2011, or (ii) the
Borrower’s warrant exercise solicitation, the initial closing of which also
occurred on April 7, 2011.
 
(b)           Each Lender hereby waives any right it may have, under Section
3.02 of the Original Agreement or otherwise, to have any obligations under the
Notes (whether Issue Price, Accrued Original Discount or otherwise) prepaid in
whole or in part out of the proceeds of the Strategic Funding.  The Lenders
agree that the Borrower may use the net proceeds of the Strategic Funding for
any business purposes as may be determined by Borrower in its sole discretion.


4.           Change in Conversion Price.  The Original Agreement is hereby
amended, effective upon the initial closing of the Strategic Funding, to change
the Conversion Price of the Notes to U.S.$0.12 per share (subject to adjustment
as provided in the Original Agreement).


5.            Counterparts.  This Amendment may be executed in any number of
counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument and shall be effective on the date when
each of the parties hereto has signed a copy hereof and shall have delivered the
same to the Lenders.


[Signature page follows immediately]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of this 25th day of
August 2011.


“Lenders”


Lender 1
 
Lender 2
LW EMERGING MARKETS
   
OPPORTUNITIES MASTER FUND, LTD.
 
HAMPTON CORP.
         
By:
/s/ Carlos A. Zalles
 
By:
/s/ Carlos A. Zalles
Name:
Carlos A. Zalles
 
Name:
Carlos A. Zalles
Title:
Director
 
Title:
Attorney-in-Fact



Lender 3
 
LW LATIN AMERICA SHORT DURATION FUND, LTD
       
By:
/s/ Alfredo Gonzales & /s/ Javier Llanos
 
Name: Alfredo Gonzales & Javier Llanos
 
Title:   Attorneys-in-Fact
 



“Borrower”
LI3 ENERGY, INC.



 
By:
/s/ Luis Saenz
   
Name:
Luis Saenz
   
Title:
Chief Executive Officer
 



 
 

--------------------------------------------------------------------------------

 